Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicants argue that “According to Namkung, the second inorganic film 430 is formed on the front encapsulation layer 400P1 as well as the bending encapsulation layer 400P2. Using Fedorovskaya's Al203/ZnO film instead of Namkung's second inorganic film 430 as the Examiner states results in pores being formed in both the front encapsulation layer and the bending encapsulation layer. As Namkung states in paragraph [0048] cited above, when pores are formed in the front encapsulation layer, the efficiency of light emitted through the front encapsulation layer may deteriorate.
That is, the combination of Fedorovskaya with Namkung gives rise to the very problem
that Namkung attempts to solve. In this regard, it is contradictory to combine the teachings of Namkung and Fedorovskaya. That is, one of ordinary skill, would be dissuaded from combining the teachings of Fedorovskaya and Namkung because Namkung clearly discourages the combination.” 	The examiner respectfully submits that Namkung already teaches that the second inorganic film 430 can be a laminated layer of AlOx or ZnO (Namkung et al., [008]) but is silent regarding the specific lamination of ZnO over AlOx. Namkung’s mere mention of the two materials already makes it obvious that the two can be combined. Now, Fedorovskaya teaches the combination of ZnO and AlOx as encapsulation layer with advantages as both an optical filter (Fedorovskaya et al., [0047]) and encapsulation 2O3 layers in a process of depositing the Al2O3 layer due to etching of zinc (Zn) from the ZnO layer by an aluminum (Al) precursor used to deposit the Al2O3 layer because the same precursor (TMA, [0093]) and deposition process (ALD, [0098]) are disclosed as being used to deposit the same material Al2O3 layer on ZnO layer as that of the invention. Therefore, the naturally occurring voids at the interface of AlOx/ZnO is different from Namkung’s intentional creation of voids in an organic layer portion of barrier 400. The pores 1 of Namkung are formed by gases such as CO2 or methane and it is not apparent that naturally occurring voids in the AlOx/ZnO interface will have the same effect on the light emission efficiency as the intentional voids created with the mentioned gases.  	Furthermore, the mere reduction of light emission caused by the voids/pores, does not necessarily negate the advantages of using the AlOx/ZnO layers of Fedorovskaya. For instance, MPEP 2141.02.VI, discloses that prior art must be considered in its entirety, including disclosures that teach away from the claims with the example ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))). 	Accordingly, the voids that will be at the interface of the resultant AlOx/ZnO second inorganic layer from the combination of Namkung and Fedorovskaya might have a disadvantage in that the light efficiency might be reduced but it will also have advantages in increasing luminance as a result of the refraction effect of the voids/pores (Namkung et al., [0046] and [0089]) as well as acting as both an optical filter (Fedorovskaya et al., [0047]) and encapsulation layer resistance to penetration of moisture and oxygen (Fedorovskaya et al., [0055]). 	Therefore, the is ample reason and rationale to combine Namkung with Fedorovskaya to arrive at claim 1. The final rejection of claims 1-20 are hereby deemed proper and still maintained.

/NDUKA E OJEH/Primary Examiner, Art Unit 2892